t c memo united_states tax_court silvia santana et al petitioners v commissioner of internal revenue respondent docket nos 22584-14l 22585-14l 1774-15l 1785-15l filed date john edward leeper for petitioners brooke s laurie and sheila r pattison for respondent memorandum opinion jacobs judge these consolidated cases were commenced in response to notices of determination concerning collection action s under sec_6320 1cases of the following petitioners are consolidated herewith salvador santana sr docket nos 22585-14l and 1785-15l and silvia santana docket no 1774-15l and and abatement of interest under sec_6404 notices of determination dated date sent to salvador and silvia santana husband and wife with respect to their unpaid income_tax and sec_6662 penalties accrued interest and additions to tax imposed by sec_6651 for years and on date petitioners each filed a petition for levy action under code sec_6330 in this court regarding their respective notices of determination on date petitioners each filed a petition for review of failure to abate interest under code sec_6404 the issues before the court are whether respondent abused his discretion in not abating the sec_6651 failure to pay addition_to_tax related to the earned_income credits refunded to petitioners for years and whether respondent abused his discretion in failing to abate all interest accrued on petitioners’ unpaid tax_liabilities for years and and whether respondent abused his discretion in sustaining collection by levy of petitioners’ unpaid income_tax liabilities for years and 2these cases were consolidated for purposes of trial briefing and opinion pursuant to the order of the court dated date they were submitted to judge julian i jacobs for disposition by order of the chief_judge dated date these cases were submitted fully stipulated under rule unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure at the time of filing of the petitions petitioners resided in texas background petitioners timely filed their joint and federal_income_tax returns on which they reported zero tax and claimed refunds earned_income credits of dollar_figure for and dollar_figure for the internal_revenue_service irs issued the claimed refund on date and the claimed refund on date after issuing the claimed refunds the irs audited petitioners’ and income_tax returns on date petitioners filed for bankruptcy under chapter of the u s bankruptcy code in the u s bankruptcy court for the western district of texas el paso division as permitted by the bankruptcy code see u s c sec_362 on date the irs issued a notice_of_deficiency determining petitioners’ tax deficiencies for and despite the bankruptcy code prohibition against commencing a tax_court proceeding on date petitioners’ counsel david p leeper filed a petition in this court assigned docket no the irs was aware of the bankruptcy petition and an irs employee placed a tc bankruptcy freeze code on petitioners’ accounts for and on date mr leeper and on date the irs attorney assigned to the santanas’ case in docket no signed a stipulation in which it was agreed that petitioners had income_tax deficiencies of dollar_figure for and dollar_figure for and sec_6662 penalties of dollar_figure for and dollar_figure for and petitioners had improperly received an earned_income_credit in of dollar_figure and an earned_income_credit in of dollar_figure the parties stipulated that interest would be assessed as provided by law on the deficiencies and penalties due from petitioners they stipulated further that effective upon the entry of a decision by the court petitioners would waive the sec_6213 restrictions prohibiting assessment and collection of the deficiencies and penalties plus statutory interest an agreed decision wa sec_3tit u s c sec_362 provides in pertinent part that a petition filed under u s c sec_301 sec_302 or sec_303 operates as a stay applicable to all entities of the commencement or continuation of a proceeding before this court concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the bankruptcy order of relief prepared on the basis of the stipulation the parties failed to inform the court of petitioners’ bankruptcy petition when they presented the agreed decision for execution by the court on date the court entered the decision the irs assessed petitioners’ unpaid tax on date by mailing petitioners notice_and_demand for payment of tax for both years following the mailing of the notice_and_demand for payment of tax the irs assessed the sec_6651 additions to tax as a consequence of petitioners’ failure to pay the amounts of tax required to be shown on their income_tax returns the entry of the decision occurred while petitioners were in bankruptcy thus the decision had no legal validity the parties eventually recognized that had the court been aware of petitioners’ bankruptcy petition the court would not have entered the decision in this regard on date the parties filed a written status report stating respondent’s counsel recently discovered the issue regarding the violation of the automatic bankruptcy stay and has discussed it with petitioner’s counsel despite the stay violation respondent and petitioners agree that pursuant to the stipulation of the parties in the tax_court case docket no sic petitioners waived the 4for bankruptcy proceedings commenced after date the bankruptcy code allows for an assessment of any_tax and the issuance of notice_and_demand during a bankruptcy stay u s c sec_362 restrictions on assessment under sec_6213 this waiver allowed respondent to make the agreed upon assessments on date and the assessments are valid we treat this signed written report as petitioners’ agreement to waive the restrictions provided in sec_6213 on the assessment and collection of their unpaid and tax see sec_6213 we also treat the report as the parties’ agreement to waive any claim that the assessments were not valid petitioners moved for dismissal of their bankruptcy case and the bankruptcy court entered a dismissal order on date the irs however failed to lift the tc bankruptcy freeze designation in its computer system with respect to petitioners despite the tc bankruptcy designation in petitioners’ administrative file on date the irs mailed petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their unpaid and income_tax liabilities petitioners acknowledged that they received the notice of lien filing and that they did not request a hearing with the irs appeals_office petitioners timely filed their and federal_income_tax returns on which they claimed refunds because of the tc 5the notice of lien filing did not mention any sec_6651 addition_to_tax bankruptcy freeze code in petitioners’ administrative file the refunds were frozen petitioners did not inquire as to the whereabouts of and made no effort to receive their refunds until date when they contacted the irs inquiring as to the status of their refund as a result of petitioners’ inquiry the irs discovered the tc bankruptcy freeze code placed on petitioners’ account the code was corrected and the freeze was lifted by the entry of code tc the irs applied the amounts of refunds due petitioners from their overpayments of and federal income taxes as well as overpayment credits from petitioners’ federal_income_tax totaling dollar_figure against petitioners’ outstanding tax_liability the irs applied the amount of the refund due petitioners for against their outstanding tax_liability although the actual application of the refunds due petitioners was not made until the irs treated the refunds as if made earlier ie on the dates petitioners’ respective tax returns were filed--april of the appropriate year by the application of the refunds on the tax_return filing dates the amount of interest payable by petitioners to the irs was reduced thus the irs gave petitioners the maximum possible benefit still these reductions were insufficient to eliminate petitioners’ outstanding liabilities after making these adjustments on date the irs mailed petitioners several notices cp informing them that the irs had applied each year’s refund against their unpaid balances petitioners acknowledged receiving the notices cp and on date they mailed a letter rather than form request for a collection_due_process or equivalent_hearing sec_6330 hearing to the irs in which they challenged the application of withheld tax returns sic the accounting procedures used to applied tax returns sic the application of interest and penalties due to a mis-coded irs error the failure to not apply interest to dollars withheld during this process not having the ability to have an advocate not following the path set by the tax_court in their letter petitioners requested that an appeals officer from the irs’ denver colorado office be assigned to review their file and conduct a face-to-face meeting with them the irs did not respond to petitioners’ letter rather on date the irs mailed petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioners then mailed form which was signed by their attorney to the irs on date requesting a sec_6330 hearing to discuss entering into an installment_agreement with the irs as an alternative to the proposed levy settlement officer sylvia perez was assigned petitioners’ case on date petitioners mailed settlement officer perez a letter outlining the issues they believed should be considered including the application of withheld tax refunds against petitioners’ outstanding balance the effect the tc bankruptcy freeze designation error had on the amount of interest and additions to tax the irs’ failure to apply interest to the amount due them with regard to their refunds and petitioners’ request for a face-to-face hearing settlement officer perez spoke with mr santana on date via telephone mr santana requested an installment_agreement as well as a face-to-face meeting in denver he did not raise the underlying tax_liabilities as an issue to be discussed the case was administratively transferred within the irs several times and eventually found its way to the irs’ denver appeals_office and assigned to settlement officer linda andrews settlement officer andrews held a sec_6330 hearing with petitioners on date in preparation for the hearing settlement officer andrews investigated whether the irs failed to timely remove the bankruptcy freeze code from petitioners’ administrative file and if so the impact of the delay kathy zwalinski operation support team group leader centralized insolvency operation wrote settlement officer andrews the tc521 the code to remove the bankruptcy freeze should have posted in the case closing was processed systemically on cio employee updated ais to reflect the dismissal of the case and requested the input of tc521 via iip insolvency interface program iip would systemically input the tc521 on idrs and close the case on ais automatic insolvency system i can only speculate since these actions took place in it appears that a process j error would have occurred once iip processing was run a cio clerical employee reviewed the modules and mistakenly did not input the due to the multiple tc520 on the modules and closed the case on ais on date--a cio employee received a telephone call from a walk-in office questioning the discharge of the bankruptcy case the employee reviewed the account and input the tc in order to close the module on idrs at the sec_6330 hearing petitioners argued that because of the irs’ error the additions to tax and interest which accrued from the time the decision was entered until the bankruptcy hold was lifted should be abated petitioners also asserted that they should receive credit for interest on the frozen refunds settlement officer andrews agreed that there was justification for a reduction in the amount of the addition_to_tax she noted in their case activity record that she informed petitioners i explained based on what he mr santana presented during the hearing i will recommend abatement of the accrued ftp additions to tax on and in discussing the date lien notice an issue not before this court petitioners asserted that they could not fully pay their income_tax liabilities however petitioners did not provide information with regard to their current financial situation or their ability to pay immediately after the sec_6330 hearing settlement officer andrews sent a followup letter to petitioners she informed petitioners that to request an abatement of interest they would have to provide a written_statement identifying the type of tax involved when they were first notified in writing by the irs of the unpaid amount the specific period for which abatement is requested the circumstances of the case and the reasons failure to abate interest would result in grossly unfair treatment with respect to the sec_6651 failure to pay additions to tax settlement officer andrews instructed petitioners to send her a separate letter explicitly requesting a reduction of the additions to tax as well as their rationale for the request settlement officer andrews further informed petitioners that upon receipt of the letters she would transfer the interest abatement issue to an appeals officer for evaluation while she herself would address the addition_to_tax request petitioners complied mailing the irs two letters both on date one letter requested interest abatement and the other requested a reduction in the amount of the sec_6651 additions to tax petitioners’ interest abatement case was assigned to appeals officer antoinette ridge appeals officer ridge held a telephone conference with petitioners on date on date she recommended a abatement of the interest accrued since date she based her recommendation on the following analysis while i concede that there was a miscoding error on the part of the service the santana’s sic knew about the deficiency for both and since their attorney signed the decision document and they did not pay the amount owed for both years while the santana’s sic knew that various tax refunds were on hold they did not contact the service for approximately five years to find out if those refunds were applied to the sic and sic deficiencies during those five years the santana’s sic could have been on a payment plan with the service while the various tax refunds would have been applied automatically to the deficiencies until full sic paid while appeals officer ridge was considering petitioners’ request for interest abatement settlement officer andrews was considering petitioners’ request to eliminate the sec_6651 failure to pay addition_to_tax on date the irs issued a notice_of_determination concerning collection action s under sec_6320 and or and abatement of interest under sec_6404 with respect to petitioners’ request to abate all accrued interest the notice_of_determination adopted appeals officer ridge’s analysis and of the interest accrued from date the date the irs assessed the deficiencies in tax and penalties until date the date of the sec_6330 hearing was abated with respect to petitioners’ request that the sec_6651 failure to pay additions to tax be eliminated the irs agreed to eliminate the failure to pay additions to tax relating to petitioners’ underpayment_of_tax but did not agree to eliminate the failure to pay additions to tax relating to the earned_income_credit because petitioners had received cash refunds for those amounts i standard of review opinion under sec_6331 the secretary may levy upon a taxpayer’s property and rights to property if the taxpayer fails to pay tax within days after notice_and_demand for payment sec_6330 provides that no levy may be made on any property or rights to property of any person unless the secretary notifies such person in writing of the right to a hearing before the levy is made sec_6330 and b and sec_6331 provide that the secretary must give the taxpayer at least days’ written notice of his intent to levy and at least days before any levy begins the secretary is required to send the taxpayer written notice of the taxpayer’s right to a hearing before the irs office of appeals if the taxpayer requests a hearing ie a sec_6330 hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 a taxpayer may challenge the existence or amount of the underlying tax_liability if he she did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs after the irs issues a notice_of_determination a taxpayer may petition this court for review thereof sec_6330 the court’s review of the irs’ determination is subject_to the provisions of sec_6330 where the amount of a taxpayer’s underlying tax_liability is properly at issue the court reviews the irs’ determination de novo see 114_tc_604 114_tc_176 the court reviews the irs’ determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir respondent states on brief that petitioners are entitled to a de novo review of the imposition of the sec_6651 addition_to_tax respondent implies that petitioners were unable to receive a prior hearing with respect to this issue and we note that there is no mention of this addition_to_tax in letter we therefore undertake such a review respondent and petitioners agree that the court reviews respondent’s determination with respect to the abatement of interest under an abuse_of_discretion standard ii additions to tax sec_6651 imposes an addition_to_tax in case of failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax imposed is of the amount of unpaid tax per month up to a maximum of sec_301_6651-1 proced admin regs interprets reasonable_cause as follows a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation thus the regulation speaks only of reasonable_cause arising from an inability to pay willful neglect has been interpreted by the supreme court in the context of the sec_6651 failure_to_file required returns addition_to_tax to mean a conscious intentional failure or reckless indifference 469_us_241 see brunner v commissioner tcmemo_2004_187 aff’d 142_fedappx_53 3d cir with respect to reasonable_cause we observe that petitioners have not provided the court with their financial information thus we cannot determine whether they exercised the ordinary care and prudence that they must to demonstrate reasonable_cause see eg taylor v commissioner tcmemo_2009_27 where taxpayer failed to introduce evidence regarding her investment in a club or how the club’s failure affected her ability to pay her taxes finding that b ecause of the lack of evidence regarding petitioner’s investment in the club we cannot conclude that the investment constituted reasonable_cause for her failure to pay her and tax_liabilities by their respective due dates despite petitioners’ failure to provide settlement officer andrews with the necessary information she reduced but did not eliminate the sec_6651 addition_to_tax imposed on them we will not disturb her determination iii abatement of interest interest generally begins to accrue on a federal tax_liability from the last date prescribed for payment of the tax and continues to accrue until payment is made see sec_6601 sec_6622 interest may be assessed at any time within which the tax to which the interest relates may be collected sec_6601 sec_6404 provides in pertinent part that the secretary may abate the assessment of interest on any payment of tax to the extent that any unreasonable error or delay in payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial or managerial act for purposes of sec_6404 an error or delay shall be taken into account 6because we conclude that petitioners have not established reasonable_cause for their failure to timely pay their tax_liabilities we need not decide whether their failure was due to willful neglect only if no significant aspect of such error or delay can be attributed to the taxpayer involved if the irs declines a taxpayer’s request to abate interest sec_6404 vests the court with jurisdiction to determine whether the secretary’s failure to abate interest was an abuse_of_discretion and to order an abatement if the taxpayer meets certain requirements not relevant in this case as the court noted in 113_tc_145 congress intended for the commissioner to abate interest ‘where failure to abate interest would be widely perceived as grossly unfair ’ h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress however did not intend that abatement be used routinely to avoid payment of interest ’ id to prevail under sec_6404 the taxpayer must identify an error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated and show that he or she would have paid the tax_liability earlier but for the error or delay see paneque v commissioner tcmemo_2013_48 hancock v commissioner tcmemo_2012_31 if these factors are present the taxpayer must also show that in denying the taxpayer’s interest abatement request the secretary abused his discretion ie exercised his discretion arbitrarily capriciously or without sound basis in fact or law sec_6404 lee v commissioner t c pincite see 112_tc_19 the irs by its own admission miscoded petitioners’ account a ministerial error the erroneous bankruptcy code froze petitioners’ claimed refunds and prevented the irs from properly communicating with petitioners regarding their claimed refunds until date thus satisfying the first two requirements of sec_6404 petitioners argue that they meet the third requirement in that they were waiting for the irs to communicate with them regarding their unpaid income_tax liabilities before making payments a communication that never occurred until the irs corrected the coding error after petitioners enquired about their missing refund in but in fact the irs did communicate with petitioners specifically the irs mailed a notice_and_demand letter to petitioners on date and a notice of lien filing on date petitioners acknowledged that they received the notice of lien filing which should have alerted them that the irs had commenced collection activities against them and their property the notice of lien filing cannot be seen as anything other than a communication regarding petitioners’ unpaid income_tax liabilities petitioners’ reliance on hancock v commissioner tcmemo_2012_31 is misguided in that matter under the closing_agreement no interest was due from the taxpayers with respect to their unpaid and income_tax liabilities despite the closing_agreement the irs applied interest in the notice_and_demand at trial the commissioner conceded that the irs had abused its discretion in rejecting the taxpayers’ request for interest abatement and offered an abatement of the accrued interest for part of the contested period we rejected the commissioner’s position pointing out that his rationale for abating interest for part of the period involved was equally applicable for the remainder of the time and ordering the abatement of all accrued interest the instant cases do not turn on whether interest is applicable to petitioners’ unpaid income_tax liabilities it is and the facts demonstrate that petitioners had at least some notice that the irs’ collection activities had begun consequently we cannot say petitioners have established that they would have paid the tax_liabilities earlier but for the error or delay and we cannot conclude that the irs’ refusal to abate all of the accrued interest is arbitrary capricious or without sound basis in fact or law ie an abuse_of_discretion iv other matters petitioners failed to offer a collection alternative at their sec_6330 hearing they also failed to provide settlement officer andrews with the financial information she requested petitioners have not introduced any evidence or made any argument that would indicate that respondent’s determination to sustain the levy proposed to collect their unpaid income_tax liabilities was arbitrary capricious or without sound basis in fact or law we therefore hold that respondent did not abuse his discretion with respect to this issue sec_6330 requires that the settlement officer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary the notice_of_determination states that settlement officer andrews verified that the requirements of all applicable law and administrative procedure were met7 and determined that the proposed levy action appropriately balanced the need for the efficient collection_of_taxes with petitioners’ concerns that the collection actions be no more intrusive than 7as noted supra pp petitioners waived restrictions on assessment and collection and confirmed their waiver in the status report filed with the court necessary we are satisfied that the mandate of sec_6330 has been met and that settlement officer andrews properly sustained the imposition of the levy against petitioners’ property v conclusions respondent did not abuse his discretion in not abating the sec_6651 failure to pay addition_to_tax related to the earned_income credits refunded to petitioners for years and respondent did not abuse his discretion in failing to abate all interest accrued on petitioners’ unpaid tax_liabilities for years and respondent did not abuse his discretion in sustaining collection by levy of petitioner’s unpaid income_tax liabilities for years and decisions will be entered for respondent
